Exhibit 10.04



ADAPTEC, INC.
RESTRICTED STOCK UNIT AGREEMENT



This RESTRICTED STOCK UNIT AGREEMENT (the "Agreement") is made as of __
________________ (the "Grant Date") between ADAPTEC, INC. a Delaware corporation
(the "Company") and ________________________(the "Grantee"). Capitalized terms
used and not otherwise defined herein shall have the meaning ascribed thereto in
the Company's 2006 Director Plan (the "Plan").

A. The Board of Directors (the "Board") and shareholders of the Company
previously adopted the Plan.

B. Section 8 of the Plan provides that Restricted Stock Units may be granted to
any eligible person, subject to the terms and conditions of the Plan, and the
Committee has approved the award of a Restricted Stock Unit to the Grantee as of
the Grant Date pursuant to the terms of the Plan and this Agreement.

In consideration of the foregoing, the parties hereto hereby agree as follows:

 1.  Grant of Restricted Stock Unit. The Company hereby grants to the Grantee a
     Restricted Stock Unit covering _________Shares (the "RSU") as of the Grant
     Date.
 2.  Settlement of RSU. Upon each vesting of all or a specified portion of the
     RSU, the Grantee (or such other person entitled to receive payment pursuant
     to this Agreement and the Plan) shall be entitled to receive from the
     Company cash in an amount equal to the amount determined by multiplying:
      a. 100% percent of the amount of the Fair Market Value of a share of
         common stock , by
      b. The number of Shares covered by the RSU vesting on each vesting date.

 3.  Vesting. Except as may be otherwise provided in the Plan and this
     Agreement, the RSU shall vest as follows: _________of the Shares covered by
     the RSU shall vest on _________ and _________of the Shares covered by the
     RSU shall vest _________. Vesting of the RSU shall be subject to
     acceleration as provided in the Plan.
 4.  Term of RSU. The term of the RSU commences on the Grant Date and expires
     upon the earliest of the following:
      a. Immediately upon Grantee's ceasing to be a member of the Board; or
      b. Each vesting and the related cash settlement.

 5.  Non-Transferability of RSU. The RSU may not be transferred in any manner
     otherwise than by will or by the laws of descent or distribution and may
     not be subject to execution, attachment or similar process. In any event,
     the RSU may not be transferred in exchange for consideration.
 6.  No Rights as Director or Shareholder.  Nothing in this Agreement shall
     affect in any manner whatsoever the right or power of the Company, or a
     Parent or Subsidiary of the Company, to terminate Grantee's membership on
     the Board. Grantee shall not have any rights as a shareholder with respect
     to any Shares by virtue of the holding of the RSU.
 7.  Entire Agreement; Governing Law.  The Plan is incorporated herein by
     reference.  The Plan, and this Agreement constitute the entire agreement of
     the parties with respect to the subject matter hereof and supersede in
     their entirety all prior undertakings and agreements of the Company and
     Grantee with respect to the subject matter hereof, and may not be modified
     adversely to Grantee's interest except by means of a writing signed by the
     Company and Grantee.  This agreement is governed by California law except
     for that body of law pertaining to conflict of laws.
 8.  Enforcement of Rights.  No modification of or amendment to this Agreement,
     nor any waiver of any rights under this Agreement, shall be effective
     unless in writing and signed by the parties to this Agreement. The failure
     by either party to enforce any rights under this Agreement shall not be
     construed as a waiver of any rights of such party.
 9.  Construction. This Agreement is the result of negotiations between and has
     been reviewed by each of the parties hereto and their respective counsel,
     if any; accordingly, this Agreement shall be deemed to be the product of
     all of the parties hereto, and no ambiguity shall be construed in favor of
     or against any one of the parties hereto.
 10. Notices. Any notice to be given under the terms of the Plan shall be
     addressed to the Company in care of its principal office, and any notice to
     be given to Grantee shall be addressed to the address maintained by the
     Company for such person or at such other address as Grantee may specify in
     writing to the Company.
 11. Counterparts. This Agreement may be executed in two or more counterparts,
     each of which shall he deemed an original and all of which together shall
     constitute one instrument.

The Company and Grantee agree that the RSU is granted under and governed by the
terms and conditions of the Plan and this Agreement.  Grantee has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and understands all
provisions of the Plan and this Agreement.  Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan and the Agreement. 

IN WITNESS WHEREOF, the Company and Grantee have executed this Agreement as of
the Grant Date set forth above.

ADAPTEC, INC.

By:

GRANTEE:




--------------------------------------------------------------------------------


